DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0018] discloses “applying 10 minutes of stimulation at 2 Hz and 10 Amps”.  This amplitude seems high as the majority of the disclosure discusses using microamps to milliamps.  While Paragraph [0113] does disclose using up 5 Amp, the value in Paragraph [0018] appears abnormally high for stimulation of a rabbit and does not appear to fit with the remainder of the disclosure.   	Appropriate correction is required.
Claim Objections
Claim 19 is objected to because of the following informalities:  line 1 states “a an”; this is non-idiomatic and should be “an”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4, 5 and 14-16 states the applied electrical stimulation comprises the human equivalent of applying an electrical stimulation parameter (e.g. amplitude frequency) in rabbits.  A review of the instant disclosure does not provide any insight into what these values should be for humans or how to convert rabbit stimulation parameters to be equivalent to human stimulation parameters.  On Paragraph [0137] of the published disclosure states that “[a]lthough pulse, dosage, frequency, and currents required for the effective stimulation of rabbit pelvic floor muscles are discussed herein, one skilled in the art would recognize the human equivalents thereof may be used for the treatment of pelvic floor disorders and the like.”; it is not obvious to the examiner what formula or conversion is used to make the equivalent stimulation from rabbit to human.  Therefore, since rabbit stimulation parameters to human equivalent is not known or clearly described, the claims fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 10, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6, 8, 10 and 14-19 use the term “about”; it is unclear what range about includes as this is a relative term and the instant disclosure or claims does not provide any deviation that limits the relative term “about”.   Does this include ±10%, ±50% or higher to be included in the range provided or should it be lower ±10% deviation.
Claims 4, 5 and 14-16 states the applied electrical stimulation comprises the human equivalent of applying an electrical stimulation parameter (e.g. amplitude frequency) in rabbits.  It is unclear what the conversion of an electrical parameter is from rabbits to human.  Is this the same electrical parameter value?  Or is there a formula that converts rabbit parameters to human parameters?  The examiner assumes that the parameters presented are the same for rabbit and human.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehurst et al (US Publication 2007/0129780).
Referring to Claims 1 and 9, Whitehurst et al teaches a method comprising: providing an implantable neuromodulation device having a chamber configured to apply an electrical stimulation (e.g. Figures 1 and 5, chamber for nerve 300, between 308 and 310, see annotated figure below); engaging a target nerve with the implantable neuromodulation device by compressing at least a portion of the target nerve in a channel of the implantable neuromodulation device, wherein compressing at least a portion of the target nerve comprises: stretching at least a portion of the target nerve so as to reduce the average diameter of the stretched portion of the target nerve, and sliding the target nerve into a chamber of the neuromodulation device fluidly connected to the channel where the target nerve is decompressed (e.g. annotated figure below; Figures 1 and 5 nerve is slide into chamber through channel); applying an electrical stimulation to the target nerve via one or more electrodes positioned within the chamber of the neuromodulation device thereby initiating a response from a pelvic floor muscle innervated by the target nerve (e.g. Figure 2, Electrodes 402-408).

    PNG
    media_image1.png
    203
    443
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst et al (US Publication 2007/0129780) in view of Wei et al (US Publication 2012/0197356).

Referring to Claim 2, Whitehurst et al teaches the method of claim 1, except wherein the target nerve comprises one of iliococcygeus, pubococcygeus, coccygeus, puborectalis, bulbospongiosus, ischiocavernosus nerves, clitoral nerve, dorsal nerve, trunk nerves of the pudendal and trunk nerves of the levator ani.
 	Wei et al teaches that it is known to use applying electrical to the clitoral nerve as set forth in Paragraph [0032] and [0135] to provide closure of a urinary sphincter to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical to the clitoral nerve as taught by Wei et al, since such a modification would provide the predictable results of closure of a urinary sphincter to treat urinary incontinence.
Referring to Claim 3, Whitehurst et al teaches the method of claim 1, except wherein the response is one of a contraction or relaxation. 	Wei et al teaches that it is known to use applying electrical wherein the response is one of a contraction or relaxation as set forth in Paragraph [0032] and [0083] to provide closure of a urinary sphincter to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with wherein the response is one of a contraction or relaxation as taught by Wei et al, since such a modification would provide the predictable results of closure of a urinary sphincter to treat urinary incontinence.
Referring to Claim 4, Whitehurst et al teaches the method of claim 1, except wherein the applied electrical stimulation comprises the human equivalent of applying an electrical stimulation at a frequency between about 0.5-100 Hz in rabbits.
 	Wei et al teaches that it is known to use applying electrical signals with a frequency of 4-100Hz as set forth in Paragraph [0058] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical signals with a frequency of 4-100Hz as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 5, Whitehurst et al teaches the method of claim 1, except wherein the applied electrical stimulation comprises the human equivalent of applying an electrical stimulation having an amplitude between about 0.5-20 mAmps in rabbits.
 	Wei et al teaches that it is known to use applying electrical signals with an amplitude between about 0.5-20 mAmps as set forth in Paragraph [0084] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical signals with an amplitude between about 0.5-20 mAmps as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 6, Whitehurst et al teaches the method of claim 1, except wherein the applied electrical stimulation comprises the human equivalent of applying an electrical stimulation having a voltage between about 0.1-1 V in rabbits. 	Wei et al teaches that it is known to use applying electrical signals a voltage between about 0.1-1 V as set forth in Paragraph [0084] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical signals with an amplitude between about a voltage between about 0.1-1 V as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 7, Whitehurst et al teaches the method of claim 1, wherein the applied electrical stimulation has one of a square monopolar, cathodic, or bipolar balanced shape. 	Wei et al teaches that it is known to use applying cathodic electrical as set forth in Paragraph [0077] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying cathodic electrical as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 8, Whitehurst et al teaches the method of claim 1, except wherein the applied electrical stimulation comprises an electrical pulse having a duration of between about 0.1-10 ms.
 	Wei et al teaches that it is known to use applying electrical stimulation comprises an electrical pulse having a duration of between about 0.1-10 ms as set forth in Paragraph [0085] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical stimulation comprises an electrical pulse having a duration of between about 0.1-10 ms as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claims 11, and 14-17, Whitehurst et al teaches a method to repair a nerve in a human patient to treat a pelvic floor disorder, the method comprising: providing an implantable neuromodulation device having a chamber configured to apply an electrical stimulation (e.g. Figures 1 and 5, chamber for nerve 300, between 308 and 310, see annotated figure above); engaging a target nerve with the implantable neuromodulation device by compressing at least a portion of the target nerve in a channel of the implantable neuromodulation device, and sliding the target nerve into a chamber of the neuromodulation device fluidly connected to the channel where the target nerve is decompressed (e.g. annotated figure above; Figures 1 and 5 nerve is slide into chamber through channel).  However, Whitehurst et al does not disclose applying a sustained electrical stimulation to the target nerve via one or more electrodes positioned within the chamber of the neuromodulation device thereby initiating a repair process in the target nerve; the sustained electrical stimulation comprising a frequency of 4-100Hz, an amplitude between about 0.5-20 mAmps, a voltage between about 0.5-30 V, and a duration of between about 0.2-10 ms. 	Wei et al teaches that it is known to use applying a sustained electrical stimulation comprising a frequency of 4-100Hz and as set forth in Paragraph [0058], an amplitude between about 0.5-20 mAmps and a voltage between about 0.5-30 V as set forth in Paragraph [0084], and a duration of between about 0.2-10 ms as set forth in Paragraph [0085] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying a sustained electrical stimulation comprising a frequency of 4-100Hz, an amplitude between about 0.5-20 mAmps, a voltage between about 0.5-30 V, and a duration of between about 0.2-10 ms as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 12, Whitehurst et al in view of Wei et al teaches the method of claim 11, wherein the pelvic floor disorder comprises at least one of urinary incontinence, overactive bladder, fecal incontinence, pelvic floor dysfunction, rectal prolapse, defecatory disorders, pelvic organ prolapse and sexual dysfunction (e.g. Paragraph [0004] discloses erectile (sexual) dysfunction).

Referring to Claim 13, Whitehurst et al in view of Wei et al teaches the method of claim 11, except wherein the target nerve comprises one of the iliococcygeus, pubococcygeus, coccygeus, puborectalis, bulbospongiosus, ischiocavernosus nerves, and clitoral nerve, dorsal nerve, trunk nerve of the pudendal nerve and trunk nerve of the levator ani nerve.
 	Wei et al teaches that it is known to use applying electrical to the clitoral nerve as set forth in Paragraph [0032] and [0135] to provide closure of a urinary sphincter to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical to the clitoral nerve as taught by Wei et al, since such a modification would provide the predictable results of closure of a urinary sphincter to treat urinary incontinence.

Referring to Claim 18, Whitehurst et al teaches a method for blocking activity in a target nerve, the method comprising: providing an implantable neuromodulation device having a chamber configured to apply an electrical stimulation (e.g. Figures 1 and 5, chamber for nerve 300, between 308 and 310, see annotated figure above); engaging a target nerve with the implantable neuromodulation device by compressing at least a portion of the target nerve in a channel of the implantable neuromodulation device, and sliding the target nerve into a chamber of the neuromodulation device fluidly connected to the channel where the target nerve is decompressed (e.g. annotated figure above; Figures 1 and 5 nerve is slide into chamber through channel).  However, Whitehurst et al does not disclose applying a high frequency electrical stimulation having a frequency between about 1 to 1000 KHz to the target nerve via one or more electrodes positioned within the chamber of the neuromodulation device thereby blocking electrical activity in the target nerve. 	Wei et al teaches that it is known to use applying electrical signals with a frequency between about 1 to 1000 KHz as set forth in Paragraphs [0059] and [0079] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical signals with a frequency between about 1 to 1000 KHz as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 19, Whitehurst et al in view of Wei et al teaches the method of claim 18, except wherein the high frequency electrical stimulation has an amplitude between about 0.5 to 20 mAmps.
 	Wei et al teaches that it is known to use applying electrical signals with an amplitude between about 0.5-20 mAmps as set forth in Paragraph [0084] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical signals with an amplitude between about 0.5-20 mAmps as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 20, Whitehurst et al in view of Wei et al teaches the method of claim 18, except wherein the high frequency electrical stimulation has a voltage of between 0.1-7V.
 Wei et al teaches that it is known to use applying electrical signals a voltage between about 0.1-7 V as set forth in Paragraph [0084] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Whitehurst et al, with applying electrical signals with an amplitude between about a voltage between about 0.1-7 V as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792